Mr. Justice Belaval
delivered the opinion of the Court.
The Prosecuting Attorney of the District Court of Puerto Rico, San Juan Section, filed an information for murder in the first degree against Francisco Tosado Cordero. After ‘the arraignment, defendant and appellant pleaded not guilty of the offense charged and moved for a trial by jury. During the hearing of the case, counsel for the defendant and appellant waived a trial by jury and prayed that the case be heard before the judge. After defendant and appellant was found guilty and sentenced, he moved the District Court of Puerto Rico, San Juan Section, to set aside the judgment rendered against him on the ground that said court had lost its jurisdiction to try the defendant-appellant upon allowing his counsel to waive the trial by jury requested by said defendant, inasmuch as the waiver to trial by jury must be made by the defendant personally and any waiver of said right made through counsel and not by the defendant personally is void. The District Court of Puerto Rico refused to set aside the judgment and the defendant has appealed from said decision.
In People v. Figueroa we held that the waiver of the right to a trial by jury made through counsel of the defendant is valid and is consistent with the provisions of our Constitution and is permissible within our Code of Criminal Procedure. Nor would it have been contrary to the provisions of the Organic Act of Puerto Rico of 1917.
There is nothing in the instant case which is not specifically decided in our former decision on that particular.
The decision appealed from will be affirmed.
Mr. Justice Negrón Fernández dissented.